Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 1 of 42 PageID #: 38776




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE



   BIO-RAD LABORATORIES, INC. and THE       )
   UNIVERSITY OF CHICAGO,                   )
                                            )   Civil No. 15-cv-152-RGA
         Plaintiffs,                        )
                                            )
   V.                                       )
                                            )
    lOX GENOMICS, INC.,                     )
                                            )
         Defendant.                         )


                            FINAL JURY INSTRUCTIONS
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 2 of 42 PageID #: 38777




   1.   GENERAL IN"STRUCTIONS ................................................................................... 3

        1.1.      IN"TRODUCTION ......................................................................................... 3

        1.2.      JURORS' DUTIES ........................................................................................ 4

        1.3.      EXHBITS ANDDEMONSTRATNEEXHIBITS ....................................... 5

   2.   BURDENS OF PROOF ............................................................................................. 6

   3.   PATENT CLAIMS .................................................................................................... 7

        3.1.      THE ROLE OF CLAIMS IN" THEPATENT ................................................ 7

        3.2.      INDEPENDENT AND DEPENDENT CLAIMS ......................................... 8

        3.3.      CONSTRUCTION OF CLAIMS .................................................................. 9

        3.4.      OPEN ENDED OR "COMPRISIN"G" CLAIMS ......................................... 10

        3.5.      INFRINGEMENT GENERALLY ............................................................... l l

        3.6.      DIRECT INFRINGEMENT ...................... ;................................................. 12

        3.7.      CONTRIBUTORY INFRINGEMENT ....................................................... 13

        3.8.      INDUCED INFRINGEMENT ..................................................................... 14

        3.9.      INFRINGEMENT BY SUPPLY OF COMPONENTS ESPECIALLY

                  MADE OR ADAPTED FOR USE IN" THE PATENTED INVENTION

                  TO ANOTHER COUNTRY ........................................................................ 15

        3.10.     INFRINGEMENT UNDER THE DOCTRIN"E OF EQUIVALENTS ........ 16

   4.   INVALIDITY .......................................................................................................... 17

        4.1.      PERSON OF ORDIN"ARY SKILL IN" THE ART ....................................... 18

        4.2.      PRIORART ................................................................................................. 19

        4.3.      ANTICIPATION ......................................................................................... 20

        4.4.      OBVIOUSNESS .......................................................................................... 22


                                                               - 1-
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 3 of 42 PageID #: 38778




         4.5.      ENABLEMENT .......................................................................................... 26

         4.6.      INDEFINITENESS ...................................................................................... 28

   5.    WILLFUL INFRIN"GEMENT ................................................................................. 29

   6.    DAMAGES .............................................................................................................. 30

         6.1.      DAMAGES-GENERAI,LY ...................................................................... 30

         6.2.      REASONABLE ROYALTY AS A MEASURE OF DAMAGES .............. 31

         6.3.      FACTORS FOR DETERMINING A REASONABLE ROYALTY .......... 32

         6.4.      USE OF COJ\1PARABLE LICENSE AGREEMENTS .............................. 35

         6.5.      DAMAGES-APPORTIONMENT ............................................................ 36

   ·1.   DELIBERATION AND VERDICT ........................................................................ 37

         7.1.      DELIBERATIONS AND VERDICT-INTRODUCTION ........................ 37

   8.    UNANIMOUS VERDICT ....................................................................................... 38

   9.    DUTY TO DELIBERATE ...................................................................................... 39

   10.   SOCIAL MEDIA ..................................................................................................... 40

   11.   COURTHASNOOPINION ................................................................................... 41




                                                                -2-
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 4 of 42 PageID #: 38779




   1.     GENERAL INSTRUCTIONS

   1.1.   INTRODUCTION

          Members of the jury, now it is time for me to instruct you about the law that you must

   follow in deciding this case.

          Please listen very carefully to everything I say. In following my instructions you must

   follow all of them and not single out some and ignore others. They are all important.

          You will have a written copy of these instructions with you in the jury room for your

   reference during your deliberations. You will also have a verdict form, which will list the questions

   that you must answer to decide this case.




                                                  - 3-
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 5 of 42 PageID #: 38780




   1.2.   JURORS' DUTIES

          You have two main duties as jurors. The first one is to decide what the facts are from the

   evidence that you saw and heard here in court. Deciding what the facts are is your job, not mine,

   and nothing that I have said or done during this trial was meant to influence your decision about

   the facts in any way.

          Your second duty is to take the law that I give you, apply it to the facts, and decide, ·under

   the appropriate burden of proof, which party should prevail on each of the issues presented. It is

   my Job to instruct you about the law, and you are bound by the oath that you took at the beginning

   of the trial to follow the instructions that I give you, even if you personally disagree with them.

   This includes the instructions that I gave you before and during the trial, and these instructions.

   All of the instructions are important, and you should consider them together as a whole.

          Perform these duties fairly. Do not let any bias, sympathy or prejudice that you may feel

   toward one side or the other influence your decision in any way.




                                                  -4-
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 6 of 42 PageID #: 38781




   1.3.   EXHBITS AND DEMONSTRATIVE EXHIBITS

           During the course ofthe trial, you have seen many exhibits. Many of these exhibits were

   admitted as evidence. Some of these admitted exhibits or portions of them have been displayed

   for you on a screen and you will have these admitted exhibits, whether displayed on a screen or

   not, in the jury room during your deliberations.

          There are other exhibits (including charts and animations presented by attorneys and

   witnesses) that were offered to help illustrate the testimony of the various witnesses. These

   illustrations, called "demonstrative exhibits," have not been admitted as evidence, are not

   evidence, and should not be considered as evidence. Rather, it is the underlying testimony of the

   witness that you heard when you saw the demonstrative exhibits that is the evidence in this case.




                                                  -5-
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 7 of 42 PageID #: 38782




   2.     BURDENS OF PROOF

          For each issue in this case, either Plaintiffs or lOX Genomics bears the burden of proof,

   which means that it bears the burden of persuading you to find in its favor. In a patent case such

   as this, there are two different burdens of proof. The first is called "preponderance of the

   evidence." The second is called "clear and convincing evidence."

          For any issue on which a party bears the burden of proof by a preponderance of the

   evidence, that party has carried its burden if you find that what the party claims is more likely true

   than not, when considered in light of all of the evidence. To put it differently, if you were to put

   each party's evidence on the opposite sides of a scale, the evidence supporting the party with the

   burden of proof would have to make the scales tip somewhat on the side of that party.

          Here, Plaintiffs have the burden of proving by a preponderance of the evidence that 1OX

   Genomics has infringed the '193 Patent, '407 Patent, or the '083 Patent, and the amount of

   damages Plaintiffs should receive to compensate them for any infringement.

          For any issue on which a party bears the burden of proof by clear and convincing evidence,

   that party has carried its burden if you find that what the party claims is highly probable, when

   considered in light of all of the evidence. Proof by clear and convincing evidence is a higher

   burden than proof by a preponderance of the evidence.

          Here, 1OX Genomics has the burden of proving by clear and convincing evidence that the

   claims of the '193 Patent, '407 Patent, or '083 Patent are invalid.




                                                   -6-
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 8 of 42 PageID #: 38783




   3.     PATENT CLAIMS

   3.1.   THE ROLE OF CLAIMS IN THE PATENT

          The patent claims are the numbered sentences at the end of each patent. The claims are

   important because the words of a claim define the scope of the patent right. The figures and text

   in the rest of the patent provide a description and/or examples of the invention and provide a

   context for the claims, but the claims define the extent of the patent's coverage. Each claim may

   cover more or less than another claim. Therefore, what a patent covers depends, in turn, on what

   each of its claims covers.




                                                 -7-
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 9 of 42 PageID #: 38784




   3.2.   INDEPENDENT AND DEPENDENT CLAIMS

          Claims can be stated in two different ways in a patent. The first way a patent claim can be

   stated is in the form of an "independent" claim. An "independent" claim sets forth all of the

   requirements that must be met in order for an accused product or method to be covered by that

   claim, and thus infringe that claim. An independent claim is read alone to determine its scope.

          In this case, claim 1 ofthe '193 Patent; claim 1 ofthe '407 Patent; and claim 1 ofthe '083

   Patent are each independent claims.

          The second way a claim can be stated is in the form of a "dependent" claim. A dependent

   claim does not itself recite all of the requirements of the claim but instead incorporates the

   requirements of another claim or claims and adds its own additional requirements. In this way, the

   claim "depends" on another claim or claims. To determine what a dependent claim covers, it is

   necessary to look at both the dependent claim and any other claims from which it depends. For

   example, claim 6 of the '193 Patent is a dependent claim of claim 1 and, as a result, claim 6 includes

   all the requirements of claim 1 and all the additional requirements of claim 6.

          An accused product or method is only covered by, and therefore infringes, a dependent

   claim if the accused product or method meets all of the requirements of both the dependent claim

   and the claims from which the dependent claim depends. Because a dependent claim incorporates

   all of the features of the independent claims from which it depends, if you find that an independent

   claim is not infringed, then the claims that depend from that independent claim cannot be infringed.




                                                   - 8-
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 10 of 42 PageID #: 38785




   3.3.    CONSTRUCTION OF CLAIMS

           The law says that it is the Court's duty to define the terms of patent claims. I have already

    defined the meaning of some of the words of the patent claims that you are considering in this

    case. These definitions are attached to these jury instructions.

           You must accept my definition of these words in the patent claims as correct. You must

   use the definitions I give you for each claim to make your decisions as to whether the claim is

   infringed or invalid. You must ignore any different definitions used by the witnesses or the

    attorneys. You should not take my definition of the language of the patent claims as an indication

   that I have a view regarding how you should decide the infringement or invalidity issues that you

    are being asked to decide. These issues are yours to decide.

           When I have not defined a term, you should give it its ordinary meaning.




                                                    -9-
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 11 of 42 PageID #: 38786




   3.4.   OPEN ENDED OR "COMPRISING" CLAIMS

          Some of the Asserted Claims use the word "comprising."

          "Comprising" is interpreted the same way as "including" or "containing." In patent claims,

   "comprising" means that the claims are open-ended. As such, the accused methods must contain

   or use everything that is in the claim, but may additionally contain or use other things. Thus, if you

   find that lOX Genomics' methods include all of the requirements in a claim, the fact that lOX

   Genomics' methods may also include an additional component does not mean that the methods do

   not infringe the claim.




                                                  - 10 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 12 of 42 PageID #: 38787




   3.5.   INFRINGEMENT GENERALLY

          Patent law provides that any person or business entity that makes, uses, or sells, without

   the patent owner's permission, any product, apparatus, or meth.od covered by at least one claim of

   a United States patent before the patent expires, infringes the patent.

          Infringement is assessed on a claim-by-claim basis. Therefore, there may be infringement

   as to one claim but no infringement as to another.

          In this case, Plaintiffs assert that 1OX Genomics infringes one or more asserted claims of

   the '407 and '083 Patents through its manufacture, use, and/or sale of its GemCode™ and

   Chromium™ products and that lOX Genomics infringes one or more asserted claims of the '193

   Patent through its manufacture, use, and sale of its GemCode™ Long Read and Chromium™

   Genome/Exome sequencing products.

          In order to prove infringement, Plaintiffs must prove that the requirements of infringement

   are met by a preponderance of the evidence.




                                                  - 11 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 13 of 42 PageID #: 38788




    3.6.   DIRECT INFRINGEMENT

           Direct infringement requires the unauthorized making, using, or sale of a patented

   invention during the time when the patent was in force. Thus, lOX Genomics' knowledge of

   Plaintiffs' patents and lOX Genomics' intent are irrelevant to your determination of direct

    infringement.

           To determine infringement, you must compare the accused product or method with each

    claim that Bio-Rad and Chicago assert is infringed, using my instructions as to the meaning of the

   patent claims.    A patent claim is infringed only if lOX Genomics' GemCode™ and/or

   Chromium™ products or methods include each and every requirement or step in that patent claim.

   If 1OX Genomics' products do not contain one or more requirements or steps recited in a claim,

    1OX Genomics does not infringe that claim. Even if a 1OX Genomics product is capable of

   performing all of the steps in•a method claim, lOX Genomics itself does not directly infringe that

   claim unless 1OX Genomics practices every step of the method.




                                                 - 12 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 14 of 42 PageID #: 38789




   3.7.       CONTRIBUTORY INFRINGEMENT

          Bio-Rad and Chicago contend that lOX Genomics is liable for contributory infringement

   by contributing to the direct infringement of the asserted patents by another party. As with direct

   infringement, you must determine contributory infringement on a claim-by-claim basis.

              lOX Genomics is liable for contributory infringement of a claim if Bio-Rad and Chicago

   prove by a preponderance of the evidence that:

          (1)        lOX Genomics sells in the United States a component of an infringing product, or

   component for use in an infringing process;

          (2)       the component has no substantial, noninfringing use;

          (3)       the component constitutes a material part of the invention;

          (4)       1OX Genomics was aware of any of the asserted patents;

          (5)       the product or process directly infringes the claim; and

          (6)        lOX Genomics knew that use of the product or process would infringe the asserted

   patents.

          In order to prove contributory infringement, Bio-Rad and Chicago must prove that each of

   the above requirements is met. A component has no "substantial, noninfringing use" if the

   component has no meaningful use other than to infringe the claims of a patent. When applying

   this standard to a separate and distinct component that is part of a larger product, the analysis must

   remain focused only on whether the specific component-and not the entire product-is capable

   of substantial, noninfringing uses.




                                                   - 13 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 15 of 42 PageID #: 38790




    3.8.   INDUCED INFRINGEMENT

           Bio-Rad and Chicago contend that lOX Genomics is liable for induced infringement by

    inducing another party to directly infringe the asserted patents. As with direct infringement, you

   must determine whether there has been induced infringement on a claim-by-claim basis.

           lOX Genomics is liable for induced infringement of a claim if Bio-Rad and Chicago prove

   by a preponderance of the evidence that:

           (1) the acts are actually carried out by another party and directly infringe that claim;

           (2) lOX Genomics took action during the time the asserted patents were in force intending

   to cause the infringing acts by another party; and

           (3) lOX Genomics was aware of the asserted patents and knew that the acts, if taken, would

   constitute infringement of that patent, or believed that there was a high probability that the acts, if

   taken, would infringe the asserted patents and took deliberate steps to avoid learning of that

   infringement.

           If you find that 1OX Genomics was aware of the patent, but believed that the acts it

   encouraged did not infringe that patent, 1OX Genomics cannot be liable for inducement. In order

   to establish induced infringement, it is not sufficient that another party itself directly infringes the

   claim. Nor is it sufficient that 1OX Genomics was aware of the acts of another party that constitute

   the direct infringement. Rather, in order to find induced infringement, you must find either that

   1OX Genomics intended another party to infringe the asserted patents, or that 1OX Genomics

   believed that there was a high probability that another party would infringe the asserted patents,

   but deliberately avoided learning the infringing nature of the other party's acts. The mere fact, if

   true, that 1OX Genomics knew or should have known that there was a substantial risk that another

   party's acts would infringe the asserted patents would not be sufficient for induced infringement.


                                                   - 14-
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 16 of 42 PageID #: 38791




   3.9.   INFRINGEMENT BY SUPPLY OF COMPONENTS ESPECIALLY MADE OR
          ADAPTED FOR USE IN THE PATENTED INVENTION TO ANOTHER
          COUNTRY


          Bio-Rad and Chicago contend that lOX Genomics is liable for supplying components of a

   claimed invention to another cotµitry. This form of infringement applies only to the asserted claims

   of the '083 Patent. As with direct infringement, you must determine infringement on a claim-by-

   claim basis. lOX Genomics is liable under this theory of infringement if Bio-Rad and Chicago

   prove by a preponderance of the evidence that:

          (1) 1OX Genomics supplies a component, or causes a component to be supplied, from the

   United States to a place outside of the United States;

          (2) the only substantial use for the component is in a product that would infringe if the

   combination had occurred in the United States;

          (3) lOX Genomics is aware of the '083 Patent and knows that the component has no other

   substantial use and may be covered by a claim of the patent; and

          (4) 1OX Genomics intends for the component to be used in a product that would directly

   infringe the claim if it had been used in the United States.




                                                  - 15 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 17 of 42 PageID #: 38792




   3.10.    INFRINGEMENT UNDER THE DOCTRINE OF EQUIVALENTS

            Bio-Rad contends that 1OX infringes claims 1 and 9 of the '083 Patent under what is known

   as the "doctrine of equivalents." If a company makes, uses, or sells within the United States a

   product that does not meet all of the requirements of a claim and thus does not literally infringe

   that claim, there can still be direct infringement if that product satisfies that claim ''under the

   doctrine of equivalents."

            Under the doctrine of equivalents, a product infringes a claim if the accused product

   contains elements corresponding to each and every requirement of the claim that is equivalent to,

   even though not literally met by, the accused product. You may find that an element is equivalent

   to a requirement of a claim that is not met literally if a person having ordinary skill in the field of

   technology of the patent would have considered the differences between them to be "insubstantial"

   or would have found that the structure: (1) performs substantially the same function and (2) works

   in substantially the same way (3) to achieve substantially the same result as the requirement of the

   claim.

            In deciding whether any difference between a claim requirement and an element is not

   substantial, you may consider whether, at the time of the alleged infringement, persons of ordinary

   skill in the field would have known of the interchangeability of the element with the claimed

   requirement. In order for the element to be considered interchangeable, the element must have

   been known at the time of the alleged infringement to a person having ordinary skill in the field of

   technology of the patent. Interchangeability at the present time is not sufficient. In order to prove

   infringement by "equivalents," Plaintiffs must prove the equivalency of the element to a claimed

   requirement by a preponderance of the evidence.




                                                   - 16 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 18 of 42 PageID #: 38793




   4.      INVALIDITY

           In this case, 1OX Genomics contends that claim 1 of the '407 Patent is anticipated and,

   therefore, invalid. 1OX Genomics also contends that claims 10 and 11 of the '407 Patent, and all

    of the asserted claims of the '193 Patent are obvious in view of the prior art.

            1OX Genomics further contends that all asserted claims of the '193 Patent and the '407

   Patent are invalid for failure to enable the full scope of the invention, and that all asserted claims

    of the '083 Patent are invalid as indefinite.

           In making your determination, you must consider each of these patent claims separately

    and individually.




                                                    - 17 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 19 of 42 PageID #: 38794




   4.1.    PERSON OF ORDINARY SKILL IN THE ART

          The question of invalidity of a patent claim is determined from the perspective of a person

   of ordinary skill in the art in the field of the invention .at the time of the invention date.

          You must determine the level of ordinary skill in the field of the invention. In deciding

   what the level of ordinary skill is, you should consider all the evidence introduced at trial, including

   but not limited to: (1) the levels of education and experience of the inventor and other persons

   actively working in the field; (2) the types of problems encountered in the field; (3) prior art

   solutions to those problems; (4) rapidity with which innovations are made; and (5) the

   sophistication of the technology.




                                                    - 18 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 20 of 42 PageID #: 38795




   4.2.   PRIOR ART

          Under the patent laws, a person is granted a patent only if the invention claimed in the

   patent is new and not obvious in light of what came before. That which came before is referred to

   as the "prior art." In this case, the following items are prior art to each of the asserted patents:

   Quake (DTX-013), Corbett (DTX-018), Schubert (DTX-016), andErbacher (DTX-020).

          The burden of proof on 1OX Genomics to prove that the prior art renders a claim invalid

   never changes regardless of whether the Examiner in the Patent Office considered the prior art

   reference during the prosecution of the application which matured into a patent. In deciding the

   issue of invalidity, you may take into account the fact whether or not the Patent Office considered

   the prior art when it issued the patents. Prior art that differs from the prior art considered by the

   Patent Office may carry more weight than prior art that was considered and may make l0X's

   burden of showing that it is highly probable that a patent claim is invalid easier to sustain.




                                                  - 19 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 21 of 42 PageID #: 38796




   4.3.       ANTICIPATION

              In general, inventions are new when they have not been made, used, or disclosed before.

   The legal name for a challenge to the validity of a patent claim on the basis that the claim is not

   new is anticipation.

              In this case, 1OX Genomics contends that the invention of claim 1 of the '407 Patent is

   anticipated by Quake (DTX-13). lOX Genomics must prove by clear and convincing evidence

   that claim 1 of the '407 Patent was not new based on Quake.

              Invalidity by anticipation requires that a single prior art reference disclosed each and every

   requirement, or limitation, of a claimed invention arranged as in the claim. You may not combine

   two or more items of prior art to find anticipation. In determining whether every one of the

   elements of the claimed invention is found in a particular prior art reference, you should take into

   account what a person of ordinary skill in the art would have understood from his or her review of

   that reference.

              In determining whether a single prior art reference anticipates a patent claim, you should

   take into consideration not only what is expressly disclosed in that prior art reference but also what

   is inherently present or disclosed in that reference, or inherently results from its practice. A prior

   art reference inherently anticipates a patent claim if the element or feature missing from the

   reference would necessarily result from what that reference teaches to a person of ordinary skill in

   the art.

              A party asserting inherent anticipation must prove that the allegedly inherent element was

   necessarily present in that reference. The fact that it was likely present is not sufficient. It is not

   required, however, that a person of ordinary skill actually recognized or appreciated the inherent

   disclosure at the time the prior art reference was first known or used. Thus, the prior use of the


                                                     - 20 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 22 of 42 PageID #: 38797




   patented invention that was unrecognized and unappreciated can still be an invalidating

   anticipating reference, provided the allegedly inherent feature was necessarily and inevitably

   present in the reference. Evidence outside of the prior art reference itself may be used to show

   that elements that are not expressly disclosed in the reference are inherent in it.




                                                   - 21 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 23 of 42 PageID #: 38798




   4.4.    OBVIOUSNESS

           Even though an invention has not been identically disclosed or described before it was

   made by an inventor, in order to be patentable, the invention must also not have been obvious to a

   person of ordinary skill in the art of the claimed invention aJ the time the invention was made.

   Unlike anticipation, which allows consideration of only one item of prior art, obviousness may be

   proven by considering more than one item of prior art. In this case, 1OX Genomics contends that

   claims 10 and 11 of the '407 Patent and all asserted claims of the '193 Patent are obvious over prior

   art and the knowledge of a person of skill in the art.

           1OX Genomics must prove by clear and convincing evidence that the inventions of claims

   10 and 11 of the '407 Patent and the asserted claims of the '193 Patent would have been obvious to

   a person of ordinary skill in the art at the time the invention was made. The issue is not whether

   the claimed inventions would have been obvious to you as a layperson, or to a genius in the field

   of technology, but whether it would have been obvious to one of ordinary skill in the art at the

   time the invention was made.

           In determining whether a claimed invention would have been obvious, you must avoid

   using hindsight; that is, you should not consider whaf is known today or what was learned from

   the teachings of the asserted patents. You should not use the patent as a road map for selecting

   and combining items of prior art. You must put yourself in the place of a person of ordinary skill

   in the art at the time the invention was made.

          In determining whether a claimed invention would have been obvious, you must consider

   (1) the scope and content of the prior art; (2) the level of ordinary skill in the pertinent art; and (3)

   the differences between the claimed invention and the prior art.




                                                    -22-
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 24 of 42 PageID #: 38799




          To determine the scope and content of the prior art, you must determine what prior art is

   reasonably pertinent to the particular problems the inventors faced. The person of ordinary skill

   in the art is presumed to be aware of all of the pertinent prior art.

          I have already instructed you on how you are to determine the level of ordinary skill in the

   art. Once you have made that determination, you are to apply it in your determination whether the

   asserted claims would have been obvious.

          The next factor that you must consider is the differences, if any, between the prior art and

   the claimed inventions. Importantly, a claim is not proved obvious merely by demonstrating that

   each of the elements was independently known in the prior art. Most, if not all, inventions rely on

   building blocks of prior art, and claimed discoveries almost of necessity will likely be

   combinations of what is already known. Therefore, you should consider whether a reason existed

   at the time of the invention that would have prompted a person of ordinary skill in the art in the

   relevant field to combine the known elements in the way the claimed invention does. The

   motivation to modify the prior art to arrive at the claimed invention need not be the same

   motivation that the inventor had.

          In arriving at your decision on the issue of whether the claimed inventions of the asserted

   patents would have been obvious to a person of ordinary skill in the art, you may take into account

   such factors as: (i) whether the claimed inventions were merely the predictable result of using

   prior art elements according to their known functions; (2) whether the claimed inventions provide

   an obvious solution to a known·problem in the relevant field; (3) whether the prior art teaches or

   suggests the desirability of combining elements claimed in the inventions; (4) whether the prior

   art teaches away from combining elements in the claimed inventions; and (5) whether it would

   have been obvious to try the combinations of elements, such as when there is a design need or


                                                   - 23 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 25 of 42 PageID #: 38800




   market pressure to solve a problem and there are a finite number of identified, predictable

   solutions.

          In arriving at your decision on the issue of whether the claimed inventions of the asserted

   patents would have been obvious to a person of ordinary skill in the art, you should take into

   account any "secondary considerations," also called "objective evidence," that may have existed

   at the time of the invention and afterwards that suggest that the claimed invention was obvious or

   not, such as:

           1. Whether the invention was commercially successful as a result of the merits of the

                claimed invention (rather than due to advertising, promotion, salesmanship, or features

                of the product other than those allegedly found in the claim);

          2. Whether the invention satisfied a long-felt need;

          3. Whether others had tried and failed to make the invention;

          4. Whether others invented the invention at roughly the same time; and

          5. Whether others sought or obtained rights to the patent from the patent holder.

          Some of these factors weigh in favor of obviousness and others weigh against a finding of

   obviousness. For example, evidence that others invented the invention at roughly the same time

   can be evidence of obviousness.

          These factors should be considered along with all the other evidence in the .case in

   determining whether the claimed invention would have been obvious. However, there must be a

   connection between the secondary consideration and the claimed inventions if this evidence is to

   be given weight by you in arriving at your conclusion on the obviousness issue. For example, if

   commercial success is due to advertising, promotion, salesmanship or the like, or is due to features




                                                   - 24 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 26 of 42 PageID #: 38801




   of the products other than those claimed in the patents in suit, then any commercial success may

   have no relation to the issue of obviousness.




                                                   -25 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 27 of 42 PageID #: 38802




   4.5.    ENABLEMENT

           lOX Genomics contends that all asserted claims of the '193 and '407 Patents are invalid

   because the patents do not disclose sufficient information to enable one skilled in the field of the

   invention, at the time the application was filed, to make and use the full scope of the claimed

   invention. This requirement is known as the enablement requirement, and it is designed to prevent

   both inadequate disclosure of an invention and overbroad claiming that might otherwise attempt

   to cover more than was actually invented. The purpose of this requirement is to ensure that the

   public, in exchange for the patent rights given to the inventor, obtains from the inventor a sufficient

    disclosure of how to carry out the claimed invention. If a patent claim is not enabled, it is invalid.

   Each claim must be analyzed for compliance with the enablement requirement.

           In considering whether a patent claim satisfies the enablement requirement, you must keep

   in mind that patents are written for persons of skill in the field of the invention. Thus, a patent

   need not expressly state information that skilled persons would be likely to know or could obtain.

    1OX Genomics bears the burden of establishing lack of enablement by showing by clear and

   convincing evidence that a person skilled in the art, upon reading the patent document, would not

   be able to make the full scope of the claimed invention work without undue experimentation. The ·

   fact that some experimentation may be required for a skilled person to make or use the full scope

   of the claimed invention does not mean that a patent's written description fails to meet the

   enablement requirement. Factors you may consider in determining whether making the full scope

   of the claimed invention would require undue experimentation include:

           1.      the quantity of experimentation necessary;

           2.      the amount of direction or guidance disclosed in the patent;

           3.      the presence or absence of working examples in the patent;


                                                   - 26 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 28 of 42 PageID #: 38803




          4.     the nature of the invention;

          5.     the state of the prior art;

          6.     the relative skill of those in the art;

          7.     the predictability of the art; and

          8.     the breadth of the claims.

          If you find that one or more of these claims did not comply with the enablement

   requirement, you must find each such claim invalid.




                                                   - 27 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 29 of 42 PageID #: 38804




    4.6.   INDEFINITENESS

           The patent laws have requirements for the way in which patent claims are written. Patent

    claims must be sufficiently clear that a person of ordinary skill in the field of the invention reading

    them is able to determine what the claims cover and what they do not cover. If a claim does not

    meet that requirement, then the claim is said to be indefinite and is invalid.

           In this case, IOX Genomics contends that the two asserted claims of the '083 Patent are

    invalid because the language of the claims is indefinite. To prevail on that contention, IOX

    Genomics must show that it is highly probable that a person of ordinary skill in the art would not

    understand what is and is not covered by the claims of the patents.

           The amount of detail required for a claim to be definite depends on the particular invention,

    the prior art, and the written description contained in the patent. Absolute clarity is not necessary.

    Rather, a patent is invalid for indefiniteness if its claims, read in light of the specification

    delineating the patent, fail to inform, with reasonable certainty, those skilled in the art about the

    scope of the invention.




                                                    - 28 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 30 of 42 PageID #: 38805




    5.     WILLFUL INFRINGEMENT

           To prove willful infringement, Plaintiffs must persuade you that lOX Genomics infringed

    a valid claim of the Plaintiffs' patents, and that it is more likely true than not that lOX Genomics

   intentionally ignored or recklessly disregarded that claim. You must base your decision on 1OX

    Genomics' lmowledge and actions at the time of infringement. Evidence that lOX Genomics has

   lmowledge of the patent at the time of infringement by itself is not sufficient to show willfulness.

   Rather, to show willfulness, you must find that 1OX Genomics engaged in additional conduct

   evidencing deliberate or reckless disregard of Plaintiffs' patent rights.

           In deciding whether 1OX Genomics willfully infringed, you should consider all of the facts

   surrounding the infringement including: whether lOX Genomics intentionally copied Plaintiffs'

   patented technology in developing the accused method; whether lOX Genomics lmew, or should

   have lmown, that its conduct involved an unreasonable risk of infringement; and wheth~r lOX

   Genomics had a reasonable belief at the time of infringement that its products did not infringe the

   asserted patent.

           If you do decide that there was willful infringement, that decision should not affect any

   damage award you give in this case.




                                                  - 29-
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 31 of 42 PageID #: 38806




   6.     DAMAGES

   6.1.   DAMAGES-GENERALLY

          I will now instruct you about the measure of damages. By instructing you on damages, I

   am not suggesting which party should win this case on any issue.

          The damages you award must be adequate to compensate Plaintiffs for any infringement

   you determine to have occurred. Damages are not meant to punish an infringer. Your damages

   award, if you reach this issue, should put the parties to the hypothetical negotiation in

   approximately the same financial position that they would have been in if the parties to the

   hypothetical negotiation had reached agreement for 1OX Genomics to license the patents before

   the infringement began.

          Plaintiffs have the burden to prove the amount of their damages by a preponderance of the

   evidence.   While Plaintiffs are not required to prove the amount of their damages with

   mathematical precision, they must prove them with reasonable certainty.

          If you find that Plaintiffs have established infringement of a valid patent claim of the

   patents-in-suit, Plaintiffs will be entitled to a reasonable royalty to compensate them for that

   infringement.




                                                - 30 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 32 of 42 PageID #: 38807




   6.2.   REASONABLE ROYALTY AS A MEASURE OF DAMAGES

          A royalty is a payment made to a patent holder in exchange. for the patent holder's

   permission to make, use, or sell the patented invention. A reasonable royalty is the amount of

   royalty payment that a patent holder and the infringer would have agreed to in a hypothetical

   negotiation taking place at a time prior to when the infringement first began. In considering this

   hypothetical negotiation, you should focus on what the expectations of the parties to the

   negotiation would have been had they entered into an agreement at that time, and had they acted

   reasonably in their negotiations. In determining this, you must assume that the parties to the

   hypothetical negotiation believed the patent was valid and infringed and were willing to enter into

   an agreement.

          The relevant date for the hypothetical license negotiation is the beginning of the second

   quarter of 2015, just before the alleged infringement began. Evidence of things that happened

   after the infringement first began can be considered in evaluating the reasonable royalty to the

   extent that the evidence aids in assessing what royalty would have resulted from a hypothetical

   negotiation.

          The reasonable royalty you determine must be a royalty that would have resulted from the

   hypothetical negotiation, and not simply a royalty the parties would have preferred.




                                                 - 31 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 33 of 42 PageID #: 38808




   6.3.   FACTORS FOR DETERMINING A REASONABLE ROYALTY

          In determining the reasonable royalty, you should consider all the facts lrnown and

   available to the parties to the hypothetical negotiation at the time the infringement began. The

   parties in this case dispute who the parties are to the hypothetical negotiation: Plaintiffs contend

   RainDance would have been the licensor; and 1OX Genomics contends that both RainDance and

   University of Chicago would have been the licensors. The parties agree that 1OX Genomics would

   have been the licensee. It is you, the jury, who will decide who the licensor would have been in

   the hypothetical negotiation. Some of the kinds of factors that you may consider in making your

   determination of the amount of a reasonable royalty are:

          (1)     The royalties, if any, received by the licensor(s) for the licensing of the patents-in-

                  suit.

          (2)     The nature and scope of the license, such as whether the license is non-exclusive or

                  exclusive.

          (3)     The utility and advantages of the patented property over the old modes or devices,

                  if any, that had been used for working out similar results.

          (4)     The licensor's or licensors' established policy and program to enforce its patent

                  rights, if any, or license its patents under special conditions to preserve its

                  monopoly.

          (5)     The portion of the realizable profits that should be credited to the invention as

                  distinguished from non-patented elements, the manufacturing process, or business

                 risks.




                                                  - 32 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 34 of 42 PageID #: 38809




          (6)    The commercial relationship between the parties to the negotiation such as whether

                 they are competitors in the same territory in the same line of business, or whether

                 they are inventor and promoter.

          (7)    The duration of the patent and term of the license.

          (8)    The established profitability of the products made under the patents, their

                 commercial success, and their popularity.

          (9)    The nature of the patented inventions, the character of any commercial examples

                 of them, and the benefits to those who.have used the inventions.

          (10)   The extent to which Defendant has made use of the inventions and any evidence

                 probative of the value of that use.

          (11)   The opinion testimony of qualified experts.

          (12)   The amount that the parties to the hypothetical negotiation would have agreed upon

                 at the time the infringement began if both had been reasonably and voluntarily

                 trying to reach an agreement; that is, the amount which a prudent licensee-who

                 desired, as a business proposition, to obtain a license to manufacture a particular

                 article embodying the patented invention-would have been willing to pay as a

                 royalty and yet be able to make a reasonable profit and which amount would have

                 been acceptable by a prudent patentee who was willing to grant a license.

          No one factor is dispositive, and you can and should consider the evidence that has been

   presented to you in this case on each of these factors. You may also consider any other factors

   which in your mind would have increased or decreased the royalty Defendant would have been

   willing to pay and the licensor(s) would have been willing to accept, acting as normally prudent

   business people. The final factor establishes the framework which you should use in determining


                                                 - 33 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 35 of 42 PageID #: 38810




   a reasonable royalty, that is, the payment that would have resulted from a negotiation among the

   parties to the negotiation taking place at a time prior to when the infringement began.




                                                 - 34-
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 36 of 42 PageID #: 38811




    6.4.   USE OF COMPARABLE LICENSE AGREEMENTS

           When determining a reasonable royalty, you may consider evidence concerning the

    amounts that other parties have paid for rights to the patents in question, or for rights to similar

    technologies. A license agreement need not be perfectly comparable to a hypothetical license that

    would be negotiated among the parties to the negotiation in order for you to consider it. However,

    if you choose to rely upon evidence from any other license agreements, you must account for any

    differences between those licenses and the hypothetically negotiated license between the parties

   to the negotiation in terms of the technologies and economic circumstances· of the contracting

   parties, when you make your reasonable royalty determination. Licenses that were not the product

    of an arms-length negotiation should be adjusted accordingly.




                                                  - 35 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 37 of 42 PageID #: 38812




    6.5.   DAMAGES-APPORTIONMENT

           A damages award must reflect the portion of the royalty attributable to the respective

   inventions of the Asserted Claims. In other words, your damages award must reflect the value you

   find attributable to the patented inventions, and not any value attributable to 'features or benefits of

   the accused products not covered by the asserted patents.




                                                   - 36 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 38 of 42 PageID #: 38813




    7.     DELIBERATION AND VERDICT

    7.1.   DELIBERATIONS AND VERDICT-INTRODUCTION

           Now let me finish by explaining some things about your deliberations in the jury room,

    and your possible verdicts.

           Once you start deliberating, do not talk to the jury officer, or to me, or to anyone else except

    each other about the case. If you have any questions or messages, you must write them down on

    a piece of paper, sign them, and then give them to the jury officer. The officer will give them to

    me, and I will respond as soon as I can. I will probably have to talk to the lawyers about what you

    have asked, so it may take me some time to get back to you. Any questions or messages normally

    should be sent to me through your foreperson, who by custom of this Court is juror No. 1.

           One more thing about messages. Do not ever write down or tell anyone outside of the jury

    how you stand on your votes. For example, do not write down or tell anyone that you are split 4-

    4, or 6-2, or whatever your vote happens to be. That should stay secret until you are finished.




                                                   - 37 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 39 of 42 PageID #: 38814




    8.     UNANIMOUS VERDICT

           Your verdict must represent the considered judgment of each juror. In order for you as a

    jury to return a verdict, it is necessary that each juror agree to the verdict. Your verdict must be

    unanimous.

           It is your duty, as jurors, to consult with one another and to deliberate with a view towards

    reaching an agreement, if you can do so consistent with your individual judgment. Each of you

   . must decide the case for yourself, but do so only after an impartial. consideration of the evidence

    with your fellow jurors. In the course of your deliberations, do not hesitate to reexamine your own

    views and change your opinion, if convinced it is erroneous. But do not surrender your honest

    conviction as to the weight or effect of evidence solely because of the opinion of your fellow

    jurors, or for the purpose of returning a verdict. Remember at all times that you are not partisans.

    You are judges of the facts. Your sole interest is to seek the truth from the evidence in the case.

           A verdict form has been prepared for you. The verdict form asks you a series of questions

    about the parties' contentions. You will take this form to the jury room and when you have reached

    unanimous agreement as to your verdict, you will have your foreperson fill in the form, and you

    will all sign it. You will then return to the courtroom· and your foreperson will give your verdict.

    Unless you are directed otherwise in the verdict form, you must answer all of the questions posed,

    and you all must agree on each answer.




                                                   - 38 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 40 of 42 PageID #: 38815




    9.       DUTY TO DELIBERATE

             Now that all the evidence is in and the arguments are completed, you are free to talk about

    the case in the jury room. In fact, it is your duty to talk with each other about the evidence and to

    make every reasonable effort you can to reach a unanimous agreement. Talk with each other,

    listen carefully and respectfully to each other's views, and keep an open mind as you listen to what

    your fellow jurors have to say. Try your best to work out your differences. Do not hesitate to

    change your mind if you are convinced that other jurors are right and your original position was

    wrong.

             But do not ever change your mind just because other jurors see things differently, or just

    to get the case over with. In the end, your vote must be exactly that-your own vote. It is important

    for you to reach unanimous agreement, but only if you can do so honestly and in good conscience.

             No one will be allowed to hear your discussions in the jury room, and no record will be

    made of what you say. So you should all feel free to speak your minds.

             Listen carefully to what the other jurors have to say, and then decide for yourself.




                                                    - 39 -
Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 41 of 42 PageID #: 38816




    10.    SOCIAL MEDIA

           During your deliberations, you must not communicate with or provide any information to

    anyone by any means about this case. You may not use any electronic device or media, such as

    the telephone, a smart phone, computer, the internet, or website such as Facebook, Instagram,

    Snapchat, MySpace, Linkedln, YouTube, or Twitter, to communicate to anyone any information

    about this case or to conduct any research about this case until I accept your verdict. In other

    words, you cannot talk to anyone on the phone, correspond with anyone, or electronically

    communicate with anyone about this case. You can only discuss the case in the jury room with

    your fellow jurors during deliberations.




                                                - 40 -
         Case 1:15-cv-00152-RGA Document 470 Filed 11/13/18 Page 42 of 42 PageID #: 38817
,.··"'




             11.    COURT HAS NO OPINION

                    Let ·me finish up by repeating something that I said to you earlier. Nothing that I have said

             or done during this trial was meant to influence your decision in any way. You must decide the

             case yourselves based on the evidence presented.




                                                           -41 -
